Citation Nr: 0943017	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 14, 1950 rating decision which granted service 
connection for a right ankle sprain with a noncompensable 
evaluation.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to November 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Snelling, Minnesota (RO) which found that there was no CUE in 
a July 14, 1950 rating decision.


FINDINGS OF FACT

1.  The medical evidence of record shows a current diagnosis 
of osteoarthritis of the right ankle with evidence of an old 
fracture to the right ankle, limited range of motion, chronic 
pain, and loss of use of the right foot.

2.  The record shows that correct facts, as they were known 
at the time, were before the RO at the time of the July 14, 
1950 rating decision; the record does not establish that the 
RO incorrectly applied statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.

3.  There was a tenable basis for the July 14, 1950 rating 
decision which granted service connection for a right ankle 
sprain with a noncompensable disability evaluation.


CONCLUSION OF LAW

The July 14, 1950 rating decision, which granted service 
connection for a right ankle sprain with a noncompensable 
evaluation, does not contain CUE.  38 U.S.C.A. §  7105 (West 
2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  The CAVC 
held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Id. at 178. 
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

The Veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



Law and Analysis

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); See also Bustos 
v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The CAVC has held that the mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo, supra.  Where 
evidence establishes CUE, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2009).  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision, which constitutes a reversal of a prior decision on 
the grounds of CUE, has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The Veteran contends that there was CUE in a July 14, 1950 
rating decision which granted service connection for a 
sprained right ankle with a noncompensable evaluation.  The 
Veteran contends that the ankle injury was more severe than 
the diagnosed sprain.  Specifically, the Veteran contends 
that the 1950 VA examiner did not perform X-rays on the 
ankle, constituting CUE.  See September 2009 and September 
2006 letters.

Historically, the Veteran filed claim of entitlement to 
service connection for an ankle injury, received in January 
1950.  In a July 1950 rating decision, the RO granted service 
connection for a right ankle injury and assigned a 
noncompensable evaluation.  The veteran submitted additional 
evidence in support of his claim.  The Veteran did not appeal 
the rating decision; thus, the decision is final in the 
absence of CUE.  38 U.S.C.A. §  7105; 38 C.F.R. §§ 3.104, 
3.105(a), 20.1103 (2009).

At the time of the July 14, 1950 rating decision, the 
regulations governing the ankle were as follows:

Diagnostic Code 5270 provides for a higher schedular 
evaluation for ankylosis, if shown.  A 30 percent evaluation 
is warranted for ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees.  A 40 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Diagnostic code 5271 provides a 10 percent rating for 
moderate limitation and a 20 percent rating for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 
5271.  

Other Diagnostic Codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astralgus; and 
Diagnostic Code 5274, pertaining to astragalectomy.

The Board notes that the provisions governing ankle 
disabilities at the time of the July 1950 rating decision are 
still in effect today.  See 38 C.F.R. § 4.71a (1950); see 
also 38 C.F.R. § 4.71a (2009).

Evidence of record at the time of the July 14, 1950 rating 
decision, pertaining to the right ankle injury, included 
service treatment records, a June 1950 VA examination report 
, a June 1950 X-ray report, and a lay statement from the 
Veteran's spouse.  

Service treatment records show that the Veteran's ankle 
injury was treated for three days in March 1946.  The 
diagnosis was an ankle sprain.  

During a June 1950 VA examination, the Veteran reported that 
he sustained an injury to the right ankle in March 1946 while 
taking ski training in Germany.  He received first aid 
treatment and his ankle was strapped.  He returned to duty 
after a few days.  The Veteran complained of pain the ankle 
while walking or standing for long periods of time.  Upon 
examination, the examiner noted that the Veteran was a well 
nourished young man of stocky build with good musculature.  
The examiner noted a slight limp of the right foot without 
abnormality in the foot or ankle appearance.  The Veteran was 
able to rise on the toes adequately and squat completely.  He 
was able to stand on either leg flexing the thigh on the 
abdomen.  The examiner noted that motion in the right ankle 
was complete and appeared to be free of pain.  There was no 
crepitus or swelling.  The diagnosis was sprain of the right 
ankle with subjective symptoms only.  

A June 2005 X-ray examination of the right ankle showed 
normal findings.

The January 1950 lay statement by the Veteran's spouse 
indicated that the Veteran was experiencing pain in his right 
foot and ankle since service discharge.

The July 1950 rating decision granted service connection with 
a noncompensable rating.  The evidence of record at that time 
did not reflect limitation of motion, ankylosis, os calcis, 
astragalus, or astralgus of the right ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274 (1950-2009).  

Based on a review of the evidence, the Board finds that there 
was no CUE in the July 14, 1950 decision.  In order to 
constitute CUE, the alleged error must have been outcome 
determinative and the error must have been based upon the 
evidence of record at the time of the original decision.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  The 
Board finds that at the time of the July 1950 denial, service 
treatment records and a June 1950 VA examination provided a 
tenable basis for the RO to determine that the Veteran's 
ankle disability should receive a noncompensable evaluation.  
Specifically, the June 2005 VA examiner noted no deformity of 
the ankle, full range of motion without pain and a slight 
limp.  He indicated that the Veteran's symptoms were 
subjective only.  Furthermore, the June 1950 X-ray report 
showed normal findings for the right ankle.  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. at 313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

While reasonable minds could differ on the weighing of the 
evidence and the conclusions reached, "simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo, supra.  Simply put, the evidence 
for consideration demonstrated that the Veteran had a history 
of a sprained right ankle without painful motion on 
examination, no limitation of motion, a slight limp, and no 
abnormal X-ray evidence, thus, the RO concluded that the 
Veteran's right ankle injury was noncompensable.  The 
analysis of a CUE claim must be done without the benefit of 
hindsight and later accumulated evidence.  Accordingly, the 
Board concludes that there was no CUE in the July 1950 rating 
decision.

The preponderance of the evidence is against the Veteran's 
CUE claim.  There was no CUE in the July 1950 decision which 
granted service connection for a right ankle injury with a 
noncompensable rating.  The record shows that correct facts, 
as they were known at the time, were before the RO during the 
July 1950 decision; the record does not establish that RO 
incorrectly applied statutory or regulatory provisions at the 
time such that the outcome of the claim would have been 
manifestly different but for the error.  The appeal is 
accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.



ORDER

The motion for revision of the July 14, 1950 rating decision 
which granted service connection for a right ankle injury 
with a noncompensable rating on the basis of CUE is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


